TO BE PUBLISHED IN THE OFFICIAL REPORTS

                                         OFFICE OF THE ATTORNEY GENERAL
                                                   State of California

                                                 DANIEL E. LUNGREN
                                                    Attorney General
                                        ______________________________________

                                    OPINION                   :
                                                              :            No. 96-806
                                       of                     :
                                                              :           August 5, 1997
                             DANIEL E. LUNGREN                :
                                Attorney General              :
                                                              :
                            ANTHONY M. SUMMERS                :
                             Deputy Attorney General          :
                                                              :
                      ______________________________________________________________________

                          THE STATE BOARD OF EQUALIZATION has requested an opinion on the following
         questions:

                         1.      Does the Multistate Tax Compact require California to remain a member of the
         Multistate Tax Commission unless and until the compact is repealed in accordance with its provisions?

                        2.        What is the effect of the Legislature's language regarding California's continuing
         membership on the Multistate Tax Commission that is contained in the budget legislation for fiscal year
         1996-1997?

                         3.        Is California required to continue paying its Multistate Tax Commission
         assessments unless and until it withdraws from the Multistate Tax Compact?

                         4.      Which state agency or agencies bears responsibility for the payment of California's
         Multistate Tax Commission dues?



                                                       CONCLUSIONS

                         1.      The Multistate Tax Compact provides that California is a member of the
         Multistate Tax Commission unless and until the compact is repealed in accordance with its provisions.

                          2.        The effect of the Legislature's language regarding California's continuing
         membership on the Multistate Tax Commission that is contained in the budget legislation for fiscal year
         1996-1997 is to declare a policy disapproving attendance at commission meetings by the California member
         if the meetings are not generally open to the public after January 1, 1997.

                           3.         California remains liable for its Multistate Tax Commission assessments
         chargeable to it prior to the time of its withdrawal from the Multistate Tax Compact.


1 of 2
                       4.           Only the Legislature bears responsibility for the payment of California's Multistate
         Tax Commission dues.



                                                           ANALYSIS

                          In 1974 the Legislature enacted the Multistate Tax Compact ("Compact") as part of
         California law. (Rev. & Tax. Code, §§ 38001-38021.) Footnote No. 1 The purposes of the Compact are to:

                           "1.       Facilitate proper determination of State and local tax liability of multistate
               taxpayers, including the equitable apportionment of tax bases and settlement of apportionment
               disputes. The Compact, in turn, created the Multistate Tax Commission, and California is a
               member of the Commission by virtue of its participation in the Compact.

                          "2.        Promote uniformity or compatibility in significant components of tax
               systems.

                          "3.        Facilitate taxpayer convenience and compliance in the filing of tax returns
               and other phases of tax administration.

                          "4.        Avoid duplicative taxation." (§ 38006, art. I.)

                           The Compact is administered by the Multistate Tax Commission ("Commission")
         "composed of one `member' from each party state who shall be the head of the State agency charged with the
         administration of the types of taxes to which this compact applies. If there is more than one such agency the
         state shall provide by law for the selection of the Commission member from the heads of the relevant
         agencies." (§ 38006, art. VI, subd. (1)(a).) In California, the Franchise Tax Board ("FTB") and the State
         Board of Equalization ("SBE") take turns annually representing California on the Commission. Section
         38011 provides:

                          "The executive officer of the Franchise Tax Board shall be the member of the
               Multistate Tax Commission to represent this state for the commission's fiscal year period
               beginning in even-numbered calendar years and the executive secretary of the State Board of
               Equalization shall be such member for the commission's fiscal year period beginning in
               odd-numbered calendar years."

                          The four questions presented for resolution concern the following language included by the
         Legislature in the Budget Act for the 1996-1997 fiscal year:

                          "Continuing membership by California in the Multistate Tax Commission shall be
               contingent upon the commission adopting, by publicly-recorded action, and implementing, by
               January 1, 1997, an open-meeting policy that is consistent with the Bagley-Keene Open Meeting
               Act (§ 11120 and following, Gov. Code) so as to provide public access to all commission
               meetings except those involving discussions of personnel matters, confidential taxpayer
               information, or litigation." (Stats. 1996, ch. 162, items 1730-001-0001, provision 4, and
               0860-001-0001, provision 1.)

                          1.        Membership on the Commission




2 of 2